Citation Nr: 1342687	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  11-26 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the reduction of the disability evaluation for right knee replacement from 30 percent to 10 percent, effective April 1, 2012, was proper.

2.  Entitlement to a disability evaluation in excess of 30 percent for right knee replacement. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1984.

This matter comes to the Board of Veterans' Appeals (Board) from August 2010 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the August 2010 rating decision, the RO granted entitlement to a 30 percent evaluation for right knee replacement (formerly evaluated as patellofemoral disease under Diagnostic Code 5257).  In the January 2012 rating decision, the RO effectuated a reduction of this evaluation from 30 percent to 10 percent effective April 1, 2012, by re-evaluating the disability as patellofemoral syndrome of the right knee under Diagnostic Code 5257.

In March 2013, the Veteran testified at a videoconference hearing before the Board.  A transcript of the testimony offered at this hearing has been associated with the record.  

The issue of entitlement to a disability evaluation in excess of 30 percent for right knee replacement is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Improvement of the Veteran's service-connected right knee disability is not shown.



CONCLUSION OF LAW

The reduction of the Veteran's service-connected right knee replacement (formerly evaluated as patellofemoral disease under Diagnostic Code 5257) evaluation from 30 percent to 10 percent was not proper; the criteria for a restoration of the 30 percent rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5055 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The U.S. Court of Appeals for Veterans Claims (Court), in Brown v. Brown, 5 Vet. App. 413 (1993), interpreted the provisions of 38 C.F.R. §§ 3.344 and 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, not only must it be determined that an improvement in a disability has actually occurred, but also an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.2 and 4.10; Brown, supra.

With regard to rating reduction matters in particular, VA regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  A veteran will be notified of the proposed reduction and that he has 60 days to present evidence showing why the reduction should not be implemented and to request a hearing.  The reduction will be made effective the last day of the month during which the 60-day period expires.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e) (2013).

The Board notes that the provisions of 38 C.F.R. § 3.344(a) and (b), which apply to evaluations in effect for five years or more, are not for application in this case.  Rather, the provisions of 38 C.F.R. § 3.344(c) are applicable in this case, which provide that, with respect to a disability rating in effect for less than five years, re-examinations disclosing improvement will warrant a rating reduction.

The Veteran's right knee replacement is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5055, under which the Veteran was awarded a 30 percent evaluation in an August 2010 rating decision for a minimum rating for a prosthetic replacement of the knee joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5055 (2013).

As an initial matter, as discussed above, because the 30 percent rating for the Veteran's  right knee replacement was in effect from April 13, 2010, through March 31, 2012, a period of less than five years, the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable.  See Brown, 5 Vet. App. at 417.

By way of background, via a December 1997 rating decision the RO granted the Veteran's claim for service connection for right knee patella femoral disease, and assigned a 10 percent rating under Diagnostic Code 5257, effective August 7, 1997.  38 C.F.R. § 4.71a.  In April 2010, the Veteran requested an increased rating for his right knee disability, noting that he had received a total right knee replacement in 2007.  In May 2010 he was afforded a VA examination, which confirmed a right total knee replacement in 2007.  Accordingly, in the August 2010 rating decision, the evaluation of this disability was increased to 30 percent disabling effective April 13, 2010, the date VA received his claim for increased compensation.  Via a December 2010 Notice of Disagreement (NOD) the Veteran appealed this determination, and later perfected his appeal thereof.  

In July 2011, the RO sought a medical opinion to have a VA examiner "provide manifestations of current right knee disability status[-]post total knee replacement due to knee injury in service versus subsequent post[-]service intercurrent injuries," as well as whether the post-service total knee replacement "is due to or related to his aggravation of preexisting knee injury/condition sustained in service."  An opinion in this regard was obtained on August 9, 2011, and associated with the claims file.  

The August 2011 VA opinion notes that the Veteran underwent a partial medial meniscectomy in August 1976, prior to service.  It also notes that he had multiple complaints of exacerbations of his right knee pain and was diagnosed as having patellofemoral joint disease of the right knee and eventually underwent arthroscopy of the right knee, in which he had removal of a synovial plica in June 1983.  The opinion further documents that after service the Veteran had 2 other injuries to the same knee requiring surgical intervention, with injury in 2007 that ultimately resulted in a total knee replacement.  

The August 2011 VA physician concluded that the degenerative changes within the knee that eventually led to the total knee replacement were less likely than not caused by or a result of the Veteran's military service.  However, the examiner did note that the Veteran may have had an exacerbation of his symptoms while in service as noted by the instances of recurrent knee pain in service.  The examiner explained, however, that it was his "medical opinion that his military service probably aggravated his already present knee condition," noting that the "one thing that probably [led] to the significant degenerative changes within the knee was the presence of the traumatic medical meniscus tears he sustained" prior to service.  In providing this opinion, the VA examiner did not physically examine the Veteran.

The Board acknowledges that the Veteran had a knee disability prior to service, and that he sustained knee injuries post-service.  However, in order for the reduction to be valid, it must be ascertained whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  In the present case, the reduction was effectuated based upon the August 2011 opinion of a VA physician, who did not physically examine the Veteran.  Thus, the Board cannot be convinced that the evidence reflects an actual change in the disability as a thorough examination was not conducted.  Brown, supra.; see also 38 C.F.R. §§ 3.344 and 4.13.  Accordingly, the Board finds that the evidence is at least in equipoise; thus, restoration of the 30 percent evaluation for right knee replacement (formerly evaluated as patellofemoral disease under Diagnostic Code 5257) is warranted.  Gilbert, supra.


ORDER

Restoration of a 30 percent rating for right knee replacement (formerly evaluated as patellofemoral disease under Diagnostic Code 5257) is granted.


REMAND

The Veteran was last afforded a VA examination in May 2010 to address the severity of his service-connected right knee disability.  At his March 2013 hearing the Veteran testified that since the VA examination he felt that his right knee disability had gotten worse, noting that his range of motion was decreasing.  See Board hearing transcript at pg. 10.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  As the Veteran's testimony indicates possible worsening of his right knee disability, he should be afforded a new VA examination to address the severity of this condition.

Also, the Board notes that the Veteran has indicated that as of December 2011 he was awarded Social Security Administration (SSA) disability benefits based upon his service-connected right knee disability.  See October 2011 VA Form 9.  However, VA has not requested any records from SSA in this regard.  It thus appears that SSA may be in possession of relevant outstanding records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that only relevant SSA records must be sought).  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Upon remand of this matter, VA should attempt to obtain the records associated with the appellant's claim for a SSA benefits and associate them with the claims file.

Lastly, a review of the claims file indicates that the Veteran filed a Worker's Compensation claim related to his right knee.  Upon remand, VA should attempt to obtain these records with the Veteran's assistance, should he offer such.  See 38 C.F.R. § 3.159(c)(1) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be made to obtain from SSA the records pertinent to the Veteran's claim for SSA disability benefits.  Perform any and all follow-up as necessary, and document negative results.

2.  After securing any necessary release(s) from the Veteran, the Agency of Original Jurisdiction (AOJ) should attempt to obtain the Veteran's Workers' Compensation records.  Documentation of the results of these efforts, if negative, should be associated with the claims file.  The Veteran is advised that he must cooperate fully with VA's efforts in this regard.  See 38 C.F.R. § 3.159(c)(1).

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected right knee replacement.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  The examination report should specifically state the degree of disability present in the Veteran's right knee and his current range of motion, as well as identify any objective evidence of pain.  The clinician should also discuss how the Veteran's right knee disability impacts his daily activities of living and whether it alone renders him unable to obtain or retain substantially gainful employment

The extent of any weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted using a goniometer and the use thereof should be noted in the examination report.

All opinions must be accompanied by a complete rationale. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


